DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed on 08/30/2021.
Claims 2, 10, 17 and 22 have been cancelled, as a result claims 1, 3-9, 11-16, 18-21, and 23-24 remain pending.

Response to Arguments
Applicant’s amendments and remarks with regards to the claims, filed on 08/30/2021, have been fully considered but they are not persuasive.
The independent claims have been amended to recite the limitation of claims 2, 10, 17, and 22 which recites: “determining whether a packet delay budget (PDB) information corresponding to at least one of the plurality of first communication channels is required to be created or modified according to the measurement data”. Applicant argues that “paragraphs 0100-0101 of Jactat actually discloses "the IAB donor knows whether a route is possible between the IAB donor and a UE, which meets a target QoS" and "The method may be applied for a new communication path, or when there is a need to find a new path". However, the new path found by Jactat is based on the QoS of each JAB node between the TAB donor and the UE. That is, the new path of Jactat is found by selecting from existing channels (with IAB nodes), which is different from the features "determining whether the PDB information corresponding to at least one of the plurality of first communication channels is required to be created or modified" as recited in claim I of the application.” Further, Applicant states “referring to FIG. 7A and FIG. 7B (as shown below) and paragraph 0064 of the application, it discloses “when the centralized management node IAB-donor detects a link congestion (i.e. a congestion level is "high") between the distributed node IAB-1 and the UE UE1 according to the .”
The Examiner notes the distinction that in figures 7A and 7B of the present application and the example presented by Applicant and recreated above, it is shown a PDB value being modified, i.e. changed from 5 to 2, for example. However, the claim language requires determining whether a PDB needs to be modified or created. While the cited reference to Jactat, as stated by Applicant, fails to show a modification of a PDB value, the reference does show a creation of a PDB based on measurements. Namely, as can be seen from figure 5 and paragraphs 0088-0101, when the donor node receives from IAB nodes initial measurement values, the confirm message from IAB nodes confirms a creation of the PDB value required for the transmission, which is believed to meet the broadest reasonable interpretation of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3-9, 11-16, 18-21, and 23-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jactat (US Patent Application Publication 2021/0105698).
Regarding claims 1 and 16 Jactat discloses a packet delay control method (figs. 5 and 7) for, and a centralized management node (fig. 10), comprising:
a communication interface, communicating with at least one node subsidiary to the centralized management node (fig. 10, transceiver 508; as seen in figs. 2-3, 5 a donor node is in communication with at least an IAB node); and
a processor, coupled to the communication interface and configured to execute (fig. 10, processor 501) instructions to:
receive measurement data related to packet delay for each of a plurality of first communication channels from at least one node subsidiary to the centralized management node (paragraphs 0090-0098; wherein the IAB nodes send PDB information and DRB mapping to a donor node in a conform/reject message); 
determining whether a packet delay budget (PDB) information corresponding to at least one of the plurality of first communication channels is required to be created or modified according to the measurement data (paragraphs 0100-0101; wherein based on the response from the IAB nodes, the donor node knows whether a route is possible, and new or modified paths with an assigned PDB decision is made by the donor); and
assign the PDB information to a data radio bearer (DRB) per hop of at least one user equipment (UE) (paragraphs 0088-0089, 0111-0115; wherein the donor node assigns a PDB budget to DRBs per hop, based on available PDB and the response from the nodes on whether the PDB can be met per hop).
Regarding claims 3 and 18 Jactat discloses the method according to claim 1 and the centralized management node according to claim 16, wherein the step of assigning the PDB information per hop to the DRB of the at least one UE comprises: determining the PDB information per hop according to PDB sums of the DRB of the at least one UE (paragraphs 0089, 0092-0096; wherein the PDB per hop is determined by the donor node, per hop, and according to the cumulative (i.e. sum) of the PDB per hop).
Regarding claims 4 and 19 Jactat discloses the method according to claim 1 and the centralized management node according to claim 16, comprising: assigning a bearer mapping between the DRB of the at least one UE and a plurality of second communication channels along with the DRB of the at least one UE to serve the at least one UE (paragraphs 0109-0119; wherein the donor configures and maps at least 2 paths between the donor and a UE).
Regarding claims 5 and 20 Jactat discloses the method according to claim 4 and the centralized management node according to claim 16, wherein the step of assigning the bearer mapping between the DRB of the at least one UE and the plurality of second communication channels along with the DRB of the at least one UE to serve the at least one UE comprises: selecting at least one communication channel from a plurality of existing third communication channels according to the PDB information; or creating at least one new communication channel according to the PDB information (paragraphs 0109-0119; wherein a different path can be selected or created according to the PDB budget and use per hop).
Regarding claim 6 Jactat discloses the method according to claim 1, wherein the measurement data is measured by each of the at least one node or the at least one UE periodically detecting at least one of an uplink communication channel and a downlink communication channel between the node and the UE subsidiary to the node (figs. 5, 7, 8, paragraphs 0090-0098; wherein the IAB nodes measure PDB use between nodes to maintain budget for the path).
Regarding claim 7 Jactat discloses the method according to claim 1, wherein the measurement data is measured by each of the at least one node or the at least one UE detecting at least one of an uplink communication channel and a downlink communication channel between the node and the UE subsidiary to the node when the UE or the node is congested, the uplink communication channel of the UE is congested, or the uplink communication channel or the downlink communication channel of the node is congested (paragraphs 0109-0119; link congestion).
Regarding claim 8 Jactat discloses the method according to claim 1, wherein the measurement data comprises one or a combination of congestion level information, uplink delay information and downlink delay information corresponding to the plurality of communication channels (paragraphs 0112-0119; congestion level that triggers notification towards donor), wherein the plurality of communication channels are radio link control (RLC) channels (paragraphs 0075-0076; RLC channels).
Regarding claims 9 and 21 Jactat discloses a packet delay control method for (figs. 5 and 7), and a distributed node (fig. 10), comprising:
(fig. 10, transceiver 508; as seen in figs. 2-3, 5 an IAB node is in communication with at least a donor); and
a processor (fig. 10, processor 501), coupled to the communication interface and configured to execute instructions to:
measure measurement data related to packet delay for each of a plurality of first communication channels and reporting the measurement data to a centralized management node (paragraphs 0090-0098; wherein the IAB nodes send PDB information and DRB mapping to a donor node in a conform/reject message), wherein the centralized management node determines whether the PDB information corresponding to at least one of the plurality of first communication channels is required to be created or modified according to the measurement data, and assigning the PDB information to the distributed node if the PDB information is required to be created or modified (paragraphs 0100-0101; wherein based on the response from the IAB nodes, the donor node knows whether a route is possible, and new or modified paths with an assigned PDB decision is made by the donor); and
receive a packet delay budget (PDB) information assigned by the centralized management node (paragraphs 0088-0089, 0111-0115; wherein the donor node assigns a PDB budget to DRBs per hop, based on available PDB and the response from the nodes on whether the PDB can be met per hop).
Regarding claims 11 and 23 Jactat discloses the method according to claim 9 and the centralized management node according to claim 21, comprising: receiving a bearer mapping between a data radio bearer (DRB) of at least one user equipment (UE) (paragraphs 0109-0119; wherein the donor configures and maps at least 2 paths between the donor and a UE).
Regarding claims 12 and 24 Jactat discloses the method according to claim 9 and the centralized management node according to claim 21, wherein after the step of receiving the PDB information assigned by the centralized management node, the method further comprises: modifying at least one existing third communication channel or creating at least one new communication channel according to the PDB information if at least one communication channel is required to be created or modified according to the PDB information (paragraphs 0109-0119; wherein a different path can be selected or created according to the PDB budget and use per hop).
Regarding claim 13 Jactat discloses the method according to claim 9, wherein the measurement data is measured by the distributed node or an UE subsidiary to the distributed node periodically detecting at least one of an uplink communication channel and a downlink communication channel between the distributed node and the UE (figs. 5, 7, 8, paragraphs 0090-0098; wherein the IAB nodes measure PDB use between nodes to maintain budget for the path).
Regarding claim 14 Jactat discloses the method according to claim 9, wherein the measurement data is measured by the distributed node or an UE subsidiary to the distributed node detecting at least one of an uplink communication channel and a downlink communication channel between the distributed node and the UE when the UE or the node is congested, the uplink communication channel of the UE is congested, or (paragraphs 0109-0119; link congestion).
Regarding claim 15 Jactat discloses the method according to claim 9, wherein the measurement data comprises one or a combination of congestion level information, uplink delay information and downlink delay information corresponding to the plurality of communication channels (paragraphs 0112-0119; congestion level that triggers notification towards donor), wherein the plurality of communication channels are radio link control (RLC) channels (paragraphs 0075-0076; RLC channels).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2020/0367094 to Eriksson – that discloses the radio network node determines a remaining delay budget that indicates a remaining portion of a delay budget for the data block to reach the destination node. The radio network node makes a decision about how or whether to transmit the data block, based on the remaining delay budget.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466






/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466